 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 1 of 9 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 ISABELLA MARTINEZ, on behalf of
 herself and all others similarly situated,
                                                    Civil Action No.:
        Plaintiffs,

 vs.
                                                     COLLECTIVE ACTION COMPLAINT
 PLAZA FARMERS MARKET, LLC, d/b/a
 GREEN FARMERS MARKET, and                                     Jury Trial Demanded
 KENNY S. KO, individually,

        Defendants.


       Plaintiff ISABELLA MARTINEZ (“Plaintiff or “Martinez”), by and through her attorneys,

upon personal knowledge as to herself and upon information and belief as to other matters, brings

this Collective Action Complaint against Defendants PLAZA FARMERS MARKET, LLC, d/b/a

GREEN FARMERS MARKET (“Defendant” or “Plaza”) and KENNY S. KO, individually,

(collectively “Defendants”), and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11, Art. 1, 34:11-2, et.al., and

R.S.34:11-56a et.al., (collectively “NJWHL”).

       2.      Plaintiff brings this lawsuit against Defendants as a collective action on behalf of

herself and all other persons similarly situated – non-exempt cashiers, as well as other grocery

store workers, who suffered damages for damages as a result of Defendants’ violations of the

FLSA pursuant to the collective action provisions of 29 U.S.C. § 216(b).



                                                1
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 2 of 9 PageID: 2



        3.     Plaintiff brings this lawsuit against Defendants as a collective action on behalf of

herself and all other persons similarly situated – non-exempt cashiers, as well as other grocery

store workers, who suffered damages for damages as a result of Defendants’ violations of the

NJWHL pursuant to the collective action provisions of N.J.S.A. 34-11-56a26.



                                 JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).

        5.     This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant

to 28 U.S.C. §§ 1332 and 1367.

        6.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

        7.     At all times material hereto, Plaintiff performed non-exempt cashier duties for the

Defendants in Secaucus, Hudson County, New Jersey. Defendants are therefore within the

jurisdiction and venue of this Court.

        8.     At all times pertinent to this Complaint, the Defendant, Plaza, was and is an

enterprise engaged in interstate commerce or in the production of interstate goods for commerce

as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants provide food

for patrons throughout New Jersey and throughout the tri state area, and further, purchase goods

and tools through interstate commerce so as to conduct their supermarket business. Alternatively,

Plaintiff and those similarly situated employees worked in interstate commerce, i.e., using the tools

and products, which moved through interstate channels so as to produce an end product for




                                                 2
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 3 of 9 PageID: 3



Defendants’ consumers. Thus, Plaintiff and those similarly situated employees fall within the

protections of the Act.

                                           PARTIES

       9.      Plaintiff Isabella Martinez is an adult individual who is a resident of West New

York, Hudson County, New Jersey.

      10.      Plaintiff Martinez was employed by Defendants full time as a non-exempt cashier,

performing cashier duties, from in or about September 2011, through in or about August 2019.

       11.     Upon information and belief, the Defendants own and/or maintain a grocery store

that provides products for persons located throughout the State of New Jersey as well as

neighboring states, and further, Defendants use channels of interstate commerce to supply their

grocery store with tools and goods necessary to maintain their establishment.

       12.      Upon information and belief, the Defendant, Plaza, is headquartered in Secaucus,

Hudson County, New Jersey.

       13.     Upon information and belief, at all times relevant to this Complaint, the Defendant

Plaza, employed individuals to perform labor services on behalf of the Defendants.

       14.     Upon information and belief, at all times relevant to this Complaint, the Defendant

Plaza’s annual gross volume of sales made or business done was not less than $500,000.00.

       15.     At all times relevant to this Complaint, the Defendant Plaza was an employer

engaged in commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

       16.     Upon information and belief, Defendant Kenny S. Ko is a New Jersey state resident.

       17.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Kenny S. Ko was an owner, partner, officer and/or manager of the Defendant Plaza’s

business.




                                                3
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 4 of 9 PageID: 4



       18.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Kenny S. Ko had power over personnel decisions at the Defendant Plaza’s business,

including the management of day to day operations, control over employee pay practices and the

power to change same, and the power to hire and fire employees, set their wages, and otherwise

control the terms of their employment.

                                             FACTS

       19.     Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff at the minimum wage rate, and further

did not compensate Plaintiff at an overtime rate for all hours that she worked in excess of forty

(40) in a work week.

      20.     Plaintiff Martinez was paid approximately $425.00 per week, regardless of the

number of hours she worked in a workweek.

      21.      Plaintiff Martinez routinely worked five (5) days per week.

      22.      Plaintiff Martinez worked approximately sixty (60) hours per week.

       23.     Upon information and belief, Plaintiff was not compensated in accordance with the

minimum wage laws for her hours worked in a work week, and was not paid time and one half for

the hours that she worked in excess of forty (40) in a work week.

       24.     Upon information and belief, employees similarly situated to Plaintiff were also not

properly compensated at the minimum wage rate, and not paid time and one half for the hours

worked in excess of forty (40) in a work week.

       25.     Defendants have engaged in a widespread pattern, policy, and practice of violating

the FLSA and NJWHL, as described in this Complaint.




                                                 4
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 5 of 9 PageID: 5



       26.     At all times material hereto, Plaintiff and all similarly situated employees,

performed their duties for the benefit of and on behalf of Defendants.

       27.     This cause of action is brought to recover from Defendants, minimum wages,

overtime compensation, liquidated damages, and costs and reasonable attorneys’ fees under the

provisions of 29 U.S.C. §216(b), as well as applicable provisions of NJWHL, on behalf of Plaintiff

and all other current and former employees similarly situated during the material time.

       28.     At all times pertinent to this Complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff performed

services and labor for Defendants for which Defendants made no provision to pay Plaintiff and

other similarly situated employees the minimum wage for all hours as well as failing and refusing

to pay time and one half for hours worked in excess of forty (40) in a work week.

       29.     The additional persons who may become Plaintiffs in this action are Defendants’

non-exempt employees were not properly compensated for those hours worked in excess of forty

(40) hours in one or more work periods, on or after January 21, 2014, as well as those non-exempt

employees who were not paid lawful minimum wage compensation for those hours worked to in

a work week.

       30.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

her individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 201, et.al. and the NJWHL, Plaintiff is entitled to recovery of reasonable attorneys’ fees

and costs.




                                                5
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 6 of 9 PageID: 6



                                      COUNT I
                         RECOVERY OF OVERTIME COMPENSATION
                                PURSUANT TO THE FLSA

       31.     Plaintiff is entitled to be paid additional compensation for each overtime hour

worked per work period.

       32.         Defendants knowingly and willfully failed to pay Plaintiff at time and one half of

her regular rate of pay for her hours worked in excess of forty (40) in a work week.

       33.     All similarly situated employees of the Defendants are also owed overtime pay for

each and every hour they worked in excess of forty (40) in a work week.

       34.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

and those similarly situated employees have suffered damages plus incurring costs and reasonable

attorneys’ fees.

       35.         As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

situated employees are entitled to liquidated damages.


                                        COUNT II
                               RECOVERY OF OVERTIME WAGES
                                  PURSUANT TO THE NJWHL

       36.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 35 above.

       37.     Plaintiff is entitled to be paid additional compensation for each hour worked in

excess of forty (40) in a work week.

       38.         Defendants actions in failing to pay Plaintiff at time and one half of her regular

rate of pay for her overtime hours worked in a work week was not inadvertent or in good faith.

       39.     All similarly situated employees of the Defendants are also owed overtime pay for

each and every overtime hour they worked and were not properly paid.



                                                     6
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 7 of 9 PageID: 7



        40.     By reason of the said knowingly and unlawful acts of Defendants, Plaintiff and

those similarly situated employees are entitled to damages plus costs and reasonable attorneys’

fees.

        41.      As a result of Defendants’ knowing unlawful violations of the NJWHL, Plaintiff

and those similarly situated employees are entitled to liquidated damages.


                                  COUNT III
                   RECOVERY OF MINIMUM WAGE COMPENSATION
                            PURSUANT TO THE FLSA

        42. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 42 above.

        43. Plaintiff is entitled to be paid additional compensation for each of her hours she

worked to bring her pay up to the minimum wage for hours worked in a work week.

        44. All similarly situated employees of the Defendants are also owed their minimum

wages for each and every hour they worked and were not properly paid.

        45. Defendants knowingly and willfully failed to pay Plaintiff and other similarly

situated to them, the minimum wage for their hours worked in a work week.

        46. By reason of the said intentional, willful, and unlawful acts of the Defendants

Plaintiff and those similarly situated employees have suffered damages plus incurring costs and

reasonable attorneys’ fees.

        47. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

situated employees are entitled to liquidated damages.




                                                   7
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 8 of 9 PageID: 8



                                  COUNT IV
                   RECOVERY OF MINIMUM WAGE COMPENSATION
                           PURSUANT TO THE NJWHL


      48. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 47 above.

      49. Plaintiff is entitled to be paid additional compensation for each overtime hour worked

per work period.

      50. Defendants’ actions in failing to pay Plaintiff at the statutory minimum wage required

for all hours worked in a work week was not inadvertent or in good faith.

      51. All similarly situated employees of the Defendants are also owed compensation at the

statutory minimum wage rate of pay for each and every hour they worked in a work week.

      52. By reason of the said knowing and unlawful acts of Defendants, Plaintiff and those

similarly situated employees are entitled to damages plus costs and reasonable attorneys’ fees.

      53. As a result of Defendants’ knowing and unlawful violations of the NJWHL, Plaintiff

and those similarly situated employees are entitled to liquidated damages.


                                          JURY TRIAL

      54. Plaintiff and similarly situated employees demand a jury trial.



       WHEREFORE, Plaintiff, ISABELLA MARTINEZ, and those similarly situated

employees, demand judgment, against Defendants PLAZA FARMERS MARKET, LC, d/b/a

GREEN FARMERS MARKET, and KENNY S. KO, individually, for the payment of minimum

wage compensation and overtime compensation for all hours work and all overtime hours worked,




                                                 8
 Case 2:20-cv-00694-MCA-MAH Document 1 Filed 01/21/20 Page 9 of 9 PageID: 9



for which they have not been properly compensated, liquidated damages, reasonable attorneys’

fees and costs of suit, and for all other appropriate relief.



 Dated: January 21, 2020                               Respectfully submitted,

                                                       /s Andrew I. Glenn
                                                       Andrew I. Glenn
                                                       E-mail: AGlenn@JaffeGlenn.com
                                                       Jodi J. Jaffe
                                                       E-mail: JJaffe@JaffeGlenn.com
                                                       JAFFE GLENN LAW GROUP, P.A.
                                                       33 State Road, Suite A-1
                                                       Princeton, New Jersey 08540
                                                       Telephone: (201) 687-9977
                                                       Facsimile: (201) 595-0308
                                                       Attorneys for Plaintiff




                                                   9
